Citation Nr: 1634961	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-28 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostate cancer, due to exposure to herbicides.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for epidermal cysts (claimed as lumps upper and lower back), due to exposure to herbicides.

3.  Entitlement to service connection for a urinary condition, secondary to prostate cancer, and due to exposure to herbicides.

4.  Entitlement to service connection for a gallbladder condition, secondary to prostate cancer, and due to exposure to herbicides.

5.  Entitlement to service connection for leukemia, secondary to prostate cancer, and due to exposure to herbicides.

6.  Entitlement to service connection for a kidney disorder, secondary to prostate cancer, and due to exposure to herbicides.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to July 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board must decide on its own whether new and material evidence sufficient to reopen the claims of entitlement to service connection for prostate cancer and for epidermal cysts (claimed as lumps upper and lower back) has been received prior to considering the merits of those underlying issues.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran is not shown to have served in Vietnam, or in the brown waters surrounding Vietnam.
2.  In an unappealed rating decision issued in September 2010, the RO denied the Veteran's claims for service connection for prostate cancer.

3.  In an unappealed rating decision issued in January 2011, the RO denied the Veteran's claims for service connection for epidermal cysts (claimed as lumps upper and lower back).

4.  The evidence associated with the claims file subsequent to the September 2010 and January 2011 denials includes evidence that is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims for service connection for prostate cancer or service connection for epidermal cysts (claimed as lumps upper and lower back).

5.  A urinary condition was not present in service or for years thereafter, and is not etiologically related to active military, including herbicide exposure, or to a service-connected disability.

6.  A gallbladder condition was not present in service or for years thereafter, and is not etiologically related to active military, including herbicide exposure, or to a service-connected disability.

7.  Leukemia was not present in service or for years thereafter, and is not etiologically related to active military, including herbicide exposure, or to a service-connected disability.

8.  A kidney disorder was not present in service or for years thereafter, and is not etiologically related to active military, including herbicide exposure, or to a service-connected disability.





CONCLUSIONS OF LAW

1.  The evidence received since the September 2010 and January 2011 denials is not new and material, and the claims for service connection prostate cancer and service connection for epidermal cysts (claimed as lumps upper and lower back) are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  A urinary condition was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 US CA §§ 1110, 1112, 1113 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3.  A gallbladder condition was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 US CA §§ 1110, 1112, 1113 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

4.  Leukemia was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 US CA §§ 1110, 1112, 1113 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

5.  A kidney disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 US CA §§ 1110, 1112, 1113 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This is a highly complex case.  The Board has undertaken a detetailed review of the evidence to address the Veteran's concerns.


Claims to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. 
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 
38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Simply stated, the standard is low, but it is a standard that needs to be met. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

In a September 2010 rating decision, the RO denied service connection for prostate cancer, based on a finding that the evidence did not show that the condition began in or was made worse by military service, or manifest to a compensable degree within one year of separation from military service, and because the Veteran's claimed service in Vietnam had not been verified, there was no presumption of herbicide exposure.  The Veteran did not file an appeal and the decision became final.  In a January 2011 rating decision, the RO denied service connection for epidermal cysts (claimed as lumps, upper and lower back), based on a finding that there was no medical evidence of record showing that the condition was incurred in or aggravated by military service, and because the Veteran's claimed service in Vietnam had not been verified, there was no presumption of herbicide exposure.  The Veteran did not file an appeal and the decision became final.  His current claim to reopen for both disabilities was submitted in October 2012.

The evidence of record at the time of the September 2010 and January 2011 denials includes service treatment records; statements from the Veteran (see January 2010 statements, April 2010 report of general information, and September 2010 statement) indicating that he was exposed to herbicides during in-country service in Vietnam, and that he was told by his treating physicians that his current disabilities are the result of exposure to herbicides; a December 2009 response from the National Personnel Records Management Center (NPRC), indicating that there was no conclusive proof of in-country service in Vietnam for the Veteran; An August 2010 response from the National Archives and Records Administration, indicating that deck logs from the USS Enterprise do not provide information placing individuals aboard the ship, nor do they indicate names of individuals who departed the ship and might have set foot in Vietnam; VA treatment records showing that the Veteran had been diagnosed with epidermal cysts following excision of seven masses in the posterior trunk, several years after his discharge from service; and private treatment records, showing a diagnosis and treatment for prostate cancer several years after the Veteran's discharge from service.  

The evidence added to the record since the September 2010 and January 2011 denials includes updated VA treatment records showing a history of prostate cancer and removal of epidermal cysts, as well as statements from the Veteran reiterating his contentions that he was exposed to herbicides in Vietnam during active duty, and that he was told by his treating physicians that his current disabilities are the result of exposure to herbicides.

The fact that the Veteran has this problem was not at issue, either today or in the prior decision. 

The statements from the Veteran are redundant of evidence previously considered, and furthermore, are not material, as they do not raise a reasonable possibility of substantiating the Veteran's claim.  The remainder of the evidence does not show that the Veteran had verified service in Vietnam or that he was otherwise exposed to herbicides during his active military service, nor does it show that he was diagnosed with prostate cancer within a year of his separation from military service, or that his prostate cancer or epidermal cysts are otherwise related to his active military service.

Absent evidence showing that the Veteran has a current diagnosis of prostate cancer or epidermal cysts, related to his active military service, or evidence of verified in-country service in Vietnam, the newly received evidence does not raise a reasonable possibility of substantiating the claims.  As new and material evidence has not been received, the claims for service connection for prostate cancer and epidermal cysts (claimed as lumps, upper and lower back) are not reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331   
(Fed. Cir. 2013). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disease, including prostate cancer to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In addition, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ, in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such serve to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  See also 38 C.F.R. § 3.814(c)(2).  38 C.F.R. § 3.307 (a)(6)(iv).

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a veteran must have actually been present at some point on the land mass or the inland waters of Vietnam during the Vietnam conflict.  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, a veteran must have one of the diseases enumerated in section 3.309(e), including prostate cancer.  

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice- connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Urinary Condition, Gallbladder Condition, Leukemia, Kidney Disorder

The Veteran does not contend, and the evidence does not show, that he incurred a urinary condition, gallbladder condition, leukemia or a kidney disorder in service.  Instead, the claims of entitlement to service connection for a urinary condition, a gallbladder condition, leukemia and a kidney disorder, are inherently based on entitlement to compensation for prostate cancer and his claimed exposure to herbicides during active duty in Vietnam.  As compensation for prostate cancer is not warranted, there is no legal basis for a grant of service connection for a urinary condition, gallbladder condition, leukemia or a kidney disorder, as proximately due to or a result of prostate cancer.

With regard to his claimed exposure to herbicides during active duty in Vietnam, the Veteran has reported that he went ashore in the Republic of Vietnam, for search and rescue purposes, while assigned to the USS Enterprise.  However, he also reported that he was not able to provide proof of in-country service in Vietnam.  See December 2009 statements in support of claim, received in January 2010.  

The Board has looked that this issue with great care.  In an April 2010 Report of General Information, he reported that he went ashore to Vietnam on 12 occasions with the Marine Corps, sometime between December 20, 1966 and February 20, 1967, including in 1966 when he celebrated Christmas there.

However, as noted above, there is no evidence of record showing that the Veteran served on land in Vietnam or that he was otherwise exposed to herbicides.  See December 2009 response from the NPRC, indicating that there was no conclusive proof of in-country service in Vietnam for the Veteran, and August 2010 response from the National Archives and and Records Administration.  Given the number of times the Veteran indicates that he left the USS Enterprise, the detailed nature of logs for an aircraft carrier, what he indicates he did, and a review of service records, there is simply significant evidence against the Veteran's claim.  Search and rescue missions would have been loged.  More importantly, a detailed review of the Veteran's service records fails to indicate any training in that area.

Therefore, service connection based on in-service herbicide exposure is also not warranted in this case.  

Finally, the Board notes that as a urinary condition, gallbladder condition, leukemia or a kidney disorder were not diagnosed until many years after service, and there is no competent evidence to establish that any of these disabilities are due to any event or incident of the Veteran's period of active duty, service connection on a direct basis is not warranted for any of the claimed disabilities.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for prostate cancer, and the request to reopen is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for epidermal cysts (claimed as lumps, upper and lower back), and the request to reopen is denied.
Service connection for a urinary condition is denied.

Service connection for a gallbladder condition is denied.

Service connection for leukemia is denied.

Service connection for a kidney disorder is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


